Citation Nr: 0829403	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to included schizophrenia and a 
delusional disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an earlier effective date for an award of 
increased compensation for traumatic arthritis of the right 
shoulder as a residual of recurrent dislocations.

4.  Entitlement to an earlier effective date for an award of 
increased compensation for traumatic arthritis of the left 
shoulder as a residual of recurrent dislocations.

5.  Entitlement to an increased rating for right shoulder 
traumatic arthritis as a result of recurrent dislocations, 
currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for left shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

A hearing was held at the Board before one of the undersigned 
Veterans Law Judges in January 2001.  In June 2003, the Board 
issued a decision which denied entitlement to higher ratings 
for right and left shoulder disorders.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2004, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion to remand the case 
for further development.  

The Board remanded the case in March 2005 pursuant to 
instructions contained in the Joint Motion.  The Board again 
remanded the case in May 2007 and December 2007.  A hearing 
was held before another one of the undersigned Veterans Law 
Judges in April 2008.  

The issues of entitlement to higher ratings for right and 
left shoulder disorders and the claim for secondary service 
connection for depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.  

2.  Chronic headaches were not manifest until many years 
after service and there is no competent evidence that the 
veteran's current headaches are related to service.  

3.  By letter dated in July 1997, the RO notified the veteran 
of its decision that assigned an effective date of November 
5, 1996, for increased compensation for bilateral shoulder 
disorders.

4.  There is no written document received within one year of 
the RO's July 1997 notice of decision which expresses 
disagreement and a desire to contest the RO's decision 
regarding the effective date for increased compensation.

5.  There is no allegation of clear and unmistakable error in 
the July 1997 rating decision or any earlier decision.





	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  

3.  The criteria for entitlement to an earlier effective date 
for increased compensation for traumatic arthritis of the 
right and left shoulders are not met.  38 U.S.C.A. §§ 
5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1(p), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in December 
2005, January 2006, October 2006, and June 2007 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's duty-
to-assist letters were provided before the adjudication of 
his claims.  The veteran was also afforded letters dated in 
March 2006 and March 2008 which addressed the assignment of 
disability ratings and effective dates in the event service 
connection claims were to be granted.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had hearings.  Records were 
obtained from the Social Security Administration.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Schizophrenia.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).

The veteran asserts that he developed a psychiatric disorder 
during service, and he should receive compensation for that 
disorder.  The Board has conducted a careful review of the 
record, and concludes that the record is without sufficient 
evidence supportive of a finding that the a psychiatric 
disorder for which compensation may be paid became manifest 
or otherwise originated during his period of service or 
within one year of service separation.  

The service medical records demonstrate that a chronic 
psychiatric disorder was not present during service.  There 
are numerous service treatment records, but none contain any 
references to psychiatric problems.  The Board has also noted 
that service medical records include the report of a service 
medical board which reflects that the veteran was found to be 
unfit for further service as a result of a bilateral shoulder 
disorder.  That report contains no mention of a psychiatric 
disorder as would be expected had a disabling psychiatric 
disorder been present at that time.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The 
evidence from within a one year period after service includes 
the report of a VA examination conducted in July 1974 which 
contains complaints of joint trouble, but does not mention 
any psychiatric problems.  In fact, on evaluation of his 
nervous system, including psychiatric and personality 
features, it was noted that he was well oriented to time, 
place and person.  No abnormal findings were noted in that 
section of the examination report.  There are also treatment 
records from within a year of service, but again, they 
pertain to the shoulders and contain no mention of 
psychiatric complaints, findings or diagnoses.  

The earliest post service medical evidence showing the 
presence of a psychiatric disorder is from many years after 
service.  For example, the report of a VA orthopedic 
examination dated in April 1997 contains a note indicating 
that the veteran had somatic delusions sometimes seen in 
schizophrenics.  A subsequent psychological evaluation 
performed in September 1997 notes that the veteran reported 
that he had never had any mental health counseling because he 
never needed it.  Following examination, the diagnosis was 
depressive disorder, not otherwise specified.  Neither that 
record, nor any subsequent treatment record contains medical 
opinion linking a post service psychiatric disorder to 
service.  It was noted that his symptoms of depression had 
been primarily in response to the pain and inability to live 
independently and support himself.  A subsequent psychiatric 
examination in May 1999 resulted in a diagnosis of 
schizophrenia.  The Board also notes that the lengthy period 
of time after service without treatment is evidence that 
there has not been continuity of symptomatology, and it 
weighs heavily against the claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

There is no competent opinion regarding whether any current 
psychiatric disorder is related to service.  The Board has 
noted that the veteran submitted several examination reports 
such as a psychiatric examination dated in October 1997 in 
connection with a claim for Social Security benefits which 
indicates that the veteran developed some symptoms of 
depression as a result of his pain.  The Board has also noted 
that a VA mental health consultation report dated in April 
2001 reflects diagnoses of delusion disorder and a mood 
disorder due to chronic pain/shoulder with depression.  
However, those reports pertain only to a claim for secondary 
service connection for depression which is not currently 
before the Board.  The reports do not indicate that a 
schizophrenic disorder is directly related to service.  

The Board has noted that the veteran has expressed his own 
opinion that his psychiatric problems are related to service; 
however, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  

In summary, the evidence shows that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to service.  
Therefore, the Board concludes that a psychiatric disorder 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  The preponderance 
of the evidence is against the claim, and the claim must be 
denied.

II.  Entitlement To Service Connection For Headaches.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that he 
developed chronic headaches as a result of a head injury 
sustained during service due to a jeep accident.

The veteran's service medical treatment records mention the 
occurrence of a jeep accident, but are negative for any 
references to a chronic headaches or a head injury.  The 
report of a service medical board prepared in connection with 
his separation from service does not contain any mention of 
headaches or a head injury.  

There is no evidence of organic disease of the nervous system 
within a year of separation from service.  The earliest post 
service medical records pertaining to chronic headaches are 
from many years after service.  The record does not contain 
any competent evidence that current headaches are related to 
service.  

After considering all of the evidence of record, the Board 
finds that the service medical records weigh against the 
claim.  The service medical records are negative for 
headaches, and there is no competent evidence that the 
veteran's current headaches are related to service.  
Accordingly, the Board concludes that a headaches were not 
incurred in or aggravated by service.  


III.  Entitlement To An Earlier Effective Date For An Award 
Of Service
 Connection For Traumatic Arthritis Of The Right And Left
 Shoulders As A Residual Of Recurrent Dislocations.

The veteran contends that he should be granted an earlier 
effective date for increased compensation for traumatic 
arthritis of the right and left shoulders.  

The Board has reviewed the full history of the veteran's 
shoulder disorders.  A service medical board report shows 
that the veteran's bilateral shoulder disorders resulted in 
his separation from service.  The veteran filed a claim for 
disability compensation for two bad shoulders on separation 
from service.  The report of a VA examination conducted in 
July 1974 shows that the diagnosis was bilateral recurrent 
dislocations of shoulder post operative residuals.  It was 
noted that the veteran reported lost strength and motion, but 
the examiner stated that he could not confirm.  In a rating 
decision of September 1974, the RO granted service connection 
for post-operative residuals recurrent dislocation right 
shoulder, rated as noncompensably disabling; and post 
operative residuals recurrent dislocation left shoulder, also 
rated as noncompensably disabling.  The RO confirmed the 
noncompensable rating in decisions of March 1983 and February 
1987.  The veteran was notified of those decisions and his 
appellate rights, but he did not initiate an appeal of either 
decision.

In June 1987, the veteran requested an increased rating for 
his disability of the shoulders.  The RO subsequently 
obtained and considered VA treatment records, and a medical 
report dated in October 1987 from Gulf Coast Orthopaedic 
Specialists.  The private report stated that the veteran had 
residuals instability of both shoulders secondary to 
recurring anterior dislocations as well as early post-
traumatic arthritis of both shoulders.  In a decision of 
October 1987, the granted increased compensation by assigning 
a single 10 percent rating for traumatic arthritis of both 
shoulders, residuals, recurrent dislocations, effective from 
6/9/87.  The veteran was notified of that decision and his 
appellate rights on November 18, 1987.  He did not file a 
notice of disagreement or any other correspondence within one 
year of that notification.  

On November 5, 1996, the veteran again requested increased 
compensation for his shoulder disorders.  Subsequently, in a 
rating decision of July 1997, the RO granted separate 20 
percent ratings for traumatic arthritis of the shoulders.  
That increase was effective from November 5, 1996.  The 
veteran was notified of the decision and his appellate rights 
by letter in July 1997.  No notice of disagreement regarding 
the effective date was received within a year of notification 
of that decision.  The Board notes that a letter dated in 
October 1997 from the veteran reflects that he disagreed with 
the degree of disability assigned by that rating (stating 
that he desired a 100 percent rating) but he did not mention 
the effective date of the increase that had been granted.  

Significantly, the claim for an earlier effective date for 
the increased evaluations for the shoulder disorders was not 
filed until January 2001.  At that time, the veteran stated 
that he should receive the increase back to the date of 
discharge from service in May 1974.  

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  An exception to this rule provides that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Board notes, however, that the Court has held that 
failure to timely appeal an original rating providing an 
effective date of an award renders the decision on the 
effective date final, and that VA statutes and regulations do 
not provide for a "freestanding claim" for an earlier 
effective date to be raised at any time in the future.  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).  To the extent 
that the veteran seeks to vitiate the finality of the prior 
rating decisions issued in July 1997 and earlier merely by 
filing an earlier effective date claim, the Board finds that 
the controlling precedent in Rudd requires a dismissal of the 
claim for an earlier effective date as a matter of law. Id. 
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law).


ORDER

1.  Service connection for an acquired psychiatric disorder, 
to include schizophrenia and a delusional disorder, is 
denied.

2.  Service connection for headaches is denied.

3.  An earlier effective date for an award of service 
connection for traumatic arthritis of the right shoulder as a 
residual of recurrent dislocations is denied.

4.  An earlier effective date for an award of increased 
compensation for traumatic arthritis of the left shoulder as 
a residual of recurrent dislocations is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Regarding the claims for increased ratings, the Board finds 
that further notification is required pursuant to the VCAA.  
In July 2005, the veteran received notice that he should show 
that his disability had worsened.  Significantly, however, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

The Board also finds that another examination would be useful 
in evaluating the claims for higher ratings.  VA has a duty 
to afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The veteran's most recent 
examination to assess the severity of his shoulder disorder 
was over three years ago.  During his hearing, he presented 
testimony which indicated that the impairment had increased 
in severity since that time.  In this regard, the Board notes 
that the veteran testified that he had recently been having 
recurring dislocations.  In light of these factors, the Board 
concludes that an examination is required to determine the 
current severity of the disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  In particular, the letter 
should include the rating criteria from 
the relevant diagnostic codes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service connected 
shoulder disorders.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
reported in detail, in light of the 
applicable rating criteria.  The examiner 
should specifically address the ranges of 
motion, to include consideration of 
factors such as pain, and should also 
address the severity and frequency of any 
dislocations.   

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	K. OSBORNE	MARY GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                   	   JOAQUIN 
AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals








 Department of Veterans Affairs


